Citation Nr: 1633138	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-20 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death. 
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

In June 2016, the appellant submitted a motion to advance the appeal on the Board's docket.  The undersigned Veterans Law Judge hereby grants the motion. 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran died in July 2010 from acute respiratory failure due to pancreatic cancer due to acute renal failure, according to the death certificate.

 2.  The Veteran did not serve in the Republic of Vietnam, and there is no probative evidence that otherwise shows that the Veteran was exposed to herbicides coincident with his military service.

3.  At the time of the Veteran's death, service connection was in effect for the following disabilities: degenerative joint disease of the lumbar spine, evaluated as 40 percent disabling; right lower extremity radiculopathy, evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 40 percent disabling; irritable bowel syndrome, evaluated as 30 percent disabling; carpal tunnel syndrome of the right upper extremity, evaluated as 30 percent disabling; carpal tunnel syndrome of the left upper extremity, evaluated as 20 percent disabling; urinary frequency neurological findings associated with degenerative joint disease of the lumbar spine, evaluated as 20 percent disabling; torn lateral meniscus of the left knee with degenerative joint disease, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling. 

4.  The Veteran's pancreatic cancer, acute renal failure, acute respiratory failure, diabetes mellitus, and congestive heart failure were not etiologically related to his military service. 

5.  The Veteran died more than five years following his discharge from service and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A.
§ 1310 (West 2014); 38 C.F.R. § 3.312 (2016).
 
 2. The claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 322, 20.1106 (2016). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records, post-service private treatment records and VA examinations, and records from the Social Security Administration (SSA).  The appellant has not identified any other outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

II.  Cause of Death

Legal Criteria 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death. In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resting the effects of other disease or injury primarily causing death.  Where the service-connected condition affect vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed. 38 C.F.R. § 3.312(c)(3).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b) (1).
 
In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

Diabetes mellitus, type II and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) are both among the diseases specified in 38 U.S.C.A. § 1116(a).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Congestive heart failure and cardiomyopathy are not among those cardiac disabilities presumed associated with herbicide exposure as ischemic heart disease.  Pancreatic cancer, acute renal failure, and acute respiratory failure are also not presumed to be associated with herbicide exposure.  

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the Veteran's lifetime.  38 C.F.R. § 20.1106. 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary, except as otherwise provided by law.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran died in July 2010 from acute respiratory failure due to pancreatic cancer due to acute renal failure, according to the death certificate.  The appellant contends that the Veteran had diabetes mellitus, type II and ischemic heart disease as a result of herbicide exposure in service and that these disabilities caused or contributed to his death, to include asserting that the diabetes mellitus caused the pancreatic cancer.  The appellant also intimates that the Veteran's pancreatic cancer was a result of exposure to herbicides.  

The appellant does not contend that the Veteran's respiratory failure, renal failure, or pancreatic cancer were present in service, and in her arguments attached to her June 2014 VA Form 9, specifically notes that these disabilities were not found in the Veteran's military medical records.  She also does not argue that the Veteran's diabetes mellitus and congestive heart failure first manifested in service or within one year of the Veteran's discharge from service.  As the evidence does not otherwise suggest that the Veteran's diabetes mellitus, congestive heart failure, pancreatic cancer, respiratory failure and renal failure were present in service or, if applicable, within one year of discharge, the Board will not further address such theories of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).     

Service records reveal that the Veteran was stationed at Grand Forks AFB, North Dakota and Elmendorf AFB, Alaska.  The Veteran explicitly denied service in the Republic of Vietnam, and such service is not otherwise shown by the record.  

An August 1994 private treatment record states that the Veteran's diabetes mellitus was diagnosed three years prior, in 1991.  A July 2001 treatment note documents new onset congestive heart failure with subsequent testing revealing dilated cardiomyopathy.  The Veteran was first diagnosed with pancreatic cancer in February 2010.    

In February 2010, when being evaluated for pancreatic cancer, the congestive heart failure was noted to be well-compensated.  The evidence does not reflect that the Veteran's congestive heart failure was a result of ischemic heart disease.  Some concern over the Veteran's cholesterol levels was expressed in private treatment records, but there is no documented treatment for ischemic heart disease.  A May 2006 stress test revealed no active ischemia, and in an October 2010 letter, Dr. Saks refers to the Veteran's cardiomyopathy as nonischemic.

In support of the appeal, the appellant has submitted copies of VA web pages discussing Agent Orange and ischemic heart disease, diabetes mellitus, and soft tissue sarcoma.  The definition of soft tissue sarcomas, as noted on these pages, is "a group of cancers in body tissues such as muscle, fat, blood and lymph vessels and connective tissues."  Thus, cancer of internal organs, such as the pancreas, when it is the primary cancer site as in the case of the Veteran, is not a soft tissue sarcoma that is presumed related to herbicide exposure.  In light of the above analysis, the Veteran's diabetes mellitus is the only disability pertinent to the claim that is presumed to be a result herbicide exposure.  
The appellant has also submitted letters from several doctors supporting a relationship between the Veteran's disabilities and herbicide exposure.  Dr. Nabong stated that he understood that the Veteran was exposed to Agent Orange, insecticides, herbicides, and solvents and that "as far as his knowledge and understanding" these chemicals are known to cause secondary malignancies and aberrations in the endocrine system.  He concluded that it is certainly "very possible" that the exposure to those chemicals could have precipitated the Veteran's disease.

Dr. Brard stated that the Veteran may have been service-connected for his diabetes since he served in Vietnam and indicated that the diabetes and other problems, including congestive heart failure, cardiomyopathy, and hyperlipidemia "likely" played a role in the overall course of the Veteran's pancreatic cancer.

Dr. Saks stated that the Veteran had a history of nonischemic cardiomyopathy and that it is "possible" that this condition was precipitated by the Veteran's exposure to Agent Orange or other solvents while serving in the Vietnam War.

The Board finds that the use of the words "could have," "likely," and "possible," renders the statement of each physician speculative.  Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Even so, what is lacking in the appellant's claim is evidence beyond her own assertions, and those of the Veteran prior to his death, that he was exposed to herbicides during his service.  The appellant contends that the Veteran was exposed to herbicides via aircraft responsible for transporting the substances.  While the Board questions whether the Veteran would have come into contact with aircraft that were then engaged in the spraying of herbicides in Vietnam while stationed in Alaska or North Dakota, the Board accepts that the Veteran may have come into contact with aircraft that had carried or been exposed to herbicides at some point.  However, there is no evidence except the statements of the appellant and the Veteran that the Veteran then came into contact with herbicides as a result of the aircraft's contact with herbicides or that there was even a risk of exposure occurring.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Neither the Veteran nor the appellant have been shown to possess the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were on aircraft the Veteran touched.  Id.  Thus, there is no persuasive, competent and credible evidence that substantiates that the Veteran was exposed to herbicides during his service.  Consequently, the Veteran's diabetes mellitus is not presumed to be related to such exposure, and there is no basis for concluding that the Veteran's pancreatic cancer, acute renal failure, acute respiratory failure, and congestive heart failure are otherwise associated with such exposure.  

In light of the above analysis, the Board determines that the preponderance of the competent and probative evidence does not establish that service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim of entitlement to service connection for the cause of the Veteran's death is denied.  

III.  DIC under 38 U.S.C.A. 1318

Pursuant to 38 U.S.C.A. § 1318(a), DIC is payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected. 
A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years from the Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. 

The total rating may be schedular or based on individual unemployability (TDIU). 38 C.F.R. § 3.22. 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the Veteran's lifetime.  38 C.F.R. § 20.1106. 

Based on a thorough review of the evidence, the Board finds that the appellant is not entitled to DIC under 38 U.S.C. § 1318. 

The Veteran was rated totally disabled due to service-connected disability in an April 2010 rating decision, effective November 2, 2009.  He died in July 2010.  Consequently, the Veteran died more than five years following his discharge from service in June 1970 and did not have a service-connected disability rated as totally disabling for at least 10 years prior to his death.

The Veteran filed applications for entitlement to total disability due to individual unemployability in February 2008 and December 2009.  These claims were denied in September 2008 and April 2010 rating decisions; however, even if the first of these claims had been granted, the Veteran's total disability rating would not have been in effect for at least 10 years prior to his death.  Therefore, as the pertinent facts are not in dispute and the law is dispositive, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


